Citation Nr: 0121086	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-17 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for major depression with 
history of major depressive episode and schizophrenic 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Regional 
Office (RO) that confirmed and continued the noncompensable 
evaluation that had been in effect for the veteran's service-
connected psychiatric disability.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
October 1998, assigned a 10 percent evaluation for his 
psychiatric disability.  It was noted in the rating decision 
that the evidence was insufficient to evaluate the disability 
from October 31, 1961 to March 31, 1995, and the 10 percent 
rating was assigned, effective from October 31, 1995.  This 
case was previously before the Board in February 2000, at 
which time it was remanded for additional development of the 
record.  Thereafter, in a rating decision dated in June 2000, 
the RO assigned a 10 percent evaluation for major depression, 
effective from March 31, 1995.  Subsequently, by rating 
action dated in March 2001, the RO assigned a 30 percent 
evaluation for the veteran's psychiatric disability, 
effective March 31, 1995.  

In an informal hearing presentation dated in July 2001, the 
veteran's representative referred to claims for an earlier 
effective date for the resumption of a compensable rating for 
major depression, as well as to a claim for service 
connection for cardiovascular disease on a secondary basis.  
Since these matters were not certified or developed for 
appeal, they are referred to the RO for appropriate action.


REMAND

A review of the record reflects the fact that the veteran was 
originally scheduled to testify at a hearing at the RO in 
November 2000.  However, his representative requested that it 
be rescheduled.  On the day of the rescheduled hearing, the 
veteran's representative informed the RO that the veteran 
wanted to "defer" the hearing.  Following a request by the 
Board in July 2001 to clarify his intentions regarding a 
hearing, the veteran responded and indicated that he wanted 
to testify at a hearing before a member of the Board at the 
RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 


2. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  Thereafter, the RO should schedule a 
hearing for the veteran at the RO before 
a Member of the Board, unless otherwise 
indicated.  If the veteran withdraws his 
request or fails to report for the 
scheduled hearing, it should be 
specifically noted in the claims folder.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


